Citation Nr: 1546044	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in July 2015, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Veteran claimed service connection for bilateral hearing loss but the RO adjudicated the claim of bilateral hearing loss by separately addressing hearing loss in each ear, possibly because initially there was no hearing loss in the right ear when the Veteran first filed his current claim.  Because the evidence indicates that the Veteran currently has sensorineural hearing loss in each ear and as there is no indication a different legal theory may apply for each ear, the Board has set forth the issue as stated on the first page of the decision.

In November 2008, the Board denied the Veteran's original claim for service connection for hearing loss and tinnitus.  The Veteran filed a claim to reopen his claim for service connection for hearing loss and tinnitus in October 2009.  In August 2014, the Board reopened the Veteran's claim for service connection and remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service; was not manifested to a compensable degree within one year from the date of separation from service in July 1964; was first diagnosed after service beyond the one- year presumptive period for a chronic disease; and is unrelated to an injury, disease, or event in service.

2.  Tinnitus was not present during service; was not manifested to a compensable degree within one year from the date of separation from service in July 1964; was first diagnosed after service beyond the one- year presumptive period for a chronic disease; and is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letter, dated in February 2010.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in December 2010, January 2014, and December 2014 and a hearing before the undersigned in June 2014.  

The report of the December 2014 VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability and opinions with a rationale as to the relationship of the disabilities to service.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative from the VFW.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran questions to provide details regarding his in-service noise exposure that highlighted the severity of the exposure.  He also asked questions that elicited the level of post-service noise exposure.  Questions were asked about who he has seen for his disabilities and whether the records were available for VA review, particularly treatment closer to separation.  As to both hearing loss and tinnitus, he was asked specifically about what symptoms he noticed and their level of severity before, during, and after service. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for bilateral hearing loss and tinnitus.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Bilateral hearing loss and tinnitus, as organic diseases of the nervous system, are listed as a disease under § 3.309 as a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015)(tinnitus is an organic disease of the nervous system).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Principles of Evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

At the Veteran's entrance examination in July 1961, audiometric testing revealed puretone air conduction thresholds, in decibels, were within normal limits:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
10
0
10
		LEFT
10
0
20
5
20

The Veteran also reported a positive history of ear, nose, and throat trouble but there is no indication that it related to hearing loss or tinnitus and appears to be referring to his reports of mumps and whooping cough when he was a child.  He also reported he did not have any hearing loss in his history.

Thereafter, his service treatment records were silent for complaints, findings, treatment or diagnoses relating to bilateral hearing loss or tinnitus.  

Upon separation in July 1964, the whispered voice test was normal.  There does not appear to be any other audiometric testing of the Veteran's hearing acuity while on active duty.

The Veteran's service personnel records show that he served aboard the USS Taconic, USS Liddle, and USS Okinawa.  Aboard the USS Liddle, the Veteran stated his duties included work as a crew member of a 5 inch, .38 caliber gun mount.  The crew frequently fired the guns as part of their training and the Veteran, enclosed inside the gun mount, did not use ear protection.  Aboard the USS Okinawa, he was part of a gun mount that was located near where the helicopters landed, which added to his noise exposure.  He has submitted pictures of the guns and general medical literature regarding the relationship of hearing loss to high noise levels to further his argument that noise exposure caused by gunfire on these ships caused his current hearing loss.

The first post service evidence regarding hearing loss or tinnitus occurred in August 1993, when Dr. M. Feinman noted hearing loss suggesting noise injury in the past and a history of gunfire in the military.  The Veteran complained of mild ringing in his ears for at least 12 years (or approximately 1981), but noted that it had been very loud for the past month.  The Veteran reported a troublesome ringing in his left ear, which he described as being very loud.  This ringing had been present for many years but seemed to be increasing in intensity.  In his history, the Veteran reported exposure to considerable gunfire, particularly during military years, and he noted ringing at that time.  The history did not indicate it remained or continued after the gunfire stopped.

Puretone air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
		LEFT
10
5
10
29
45

Dr. Feinman also recorded speech discrimination scores of 96 for the right ear and 92 for he left ear.  It is unclear whether he used the Maryland CNC test for speech discrimination.  See 38 C.F.R. § 3.385, 4.85.  He diagnosed high frequency sensorineural hearing loss that was worse in the left ear with a curve that suggests noise injury in the past.  It was possible that medications may have contributed to the hearing loss, but Dr.Feinman did not believe medications were the sole cause of the Veteran's hearing loss.  It was also his impression that the Veteran had tinnitus.

In December 1998, Dr. J. Clark reported that the Veteran complained of ringing in his ears and decreased hearing loss, and reported that he was exposed to the noise of large gun fire during in service.  He interpreted the audiogram as demonstrating high frequency hearing loss and tinnitus, worse on the left side, but speech recognition testing was normal.  Nevertheless, Dr. Clark declined to comment on the matter of disability and its relationship to noise exposure.  It was his impression the Veteran would do well overall with his level of hearing and did not need a hearing aid but may have some difficulty understanding others in noisy situations. 

Dr. Clark's testing in November 1998 revealed puretone thresholds in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
35
15
		LEFT
10
10
0
25
60

Speech discrimination was 96 percent for the right ear and 94 percent for the left, but again, it is not clear if Dr. Clark used the Maryland CNC test.  

The Veteran received his first VA examination in March 1999.  The Veteran complained of hyperacusis and gave a history of noise exposure in service.  The puretone threshold results in decibels were:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
30
		LEFT
10
10
5
40
65

Speech discrimination was 94 percent in the right ear and 96 percent in the left ear.  

The VA examiner diagnosed mild sensorineural hearing loss affecting high frequency sounds but speech recognition was within normal limits.  The examiner noted that the only other significant aspect of the evaluation was constant bilateral tinnitus without vertigo, neurological numbness, or motor dysfunction.  One week later, in an addendum to the report, the VA examiner noted that the Veteran's tinnitus began approximately 10 years ago without a specific incident.  In his opinion, the etiology of the Veteran's tinnitus could not be determined because it appeared slowly and without any precipitating events.  He classified the bilateral tinnitus as mild.  The tinnitus appeared to originate from the cochlea, which has a hearing loss for high frequency sounds.  

The Veteran in his substantive appeal stated he had never been employed in a situation that exposed him to loud noises.  His tinnitus had an onset in the early 1980s for no apparent reason.  Dr. Feinman indicated the hearing loss and tinnitus were related to his Navy duties and resulted in a gradual loss from service.

The second VA examination occurred in January 2005 with puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
45
		LEFT
10
10
15
45
65
The speech discrimination scores were 96 percent in the right ear and 90 percent in the left ear.  The Veteran stated that, to the best of his knowledge, his hearing was within normal limits when he entered service, and he did not report hearing loss or tinnitus in service.  He could not remember when he first noticed hearing loss and did not relate the onset to the 1960s.  His noise exposure included working as a "deck man" about Navy ships in service, and post-service work as a truck driver, and hunting in the past.  The tinnitus is a constant high-pitched whine in both ears, worse in the left ear.  The loudness of tinnitus varies and The Veteran reports that it is louder after he is exposed to noise.  

The VA examiner diagnosed moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear was diagnosed.  The Veteran also complained of constant, high-pitched whining in both ears, worse on the left, which the VA examiner characterized as mild to moderate tinnitus.  It was noted that the Veteran did not complain of tinnitus in service, and that a report in the claims file dated in 1999 indicates he first complained of tinnitus in approximately 1989.
 
After reviewing the claims file, the examiner concluded that the Veteran's hearing loss was consistent with an etiology that includes both noise exposure and aging.  The VA examiner conceded the Veteran's exposure to noise in the military but noise exposure alone does not provide evidence of hearing loss.  She then noted that the Veteran's left ear hearing loss was worse than his right, and this result was consistent with his history as a truck driver and right-handed hunter.  The VA examiner also stated that hearing loss caused by noise exposure occurs at the time of the exposure, not subsequently.  Therefore, the Veteran would have had hearing loss in the sixties if it the military noise damaged his ears.  Given that the hearing loss was barely at a compensable level in 1993, it was less likely than not the Veteran had a hearing loss at the time of separation 29 years earlier.  The cause of the tinnitus is likely due to cochlear (inner ear) damage, which is the result of noise exposure and aging.  Since the tinnitus occurred many years following active duty exposure, and damage from noise occurs at the time of the exposure and not subsequently, it is not likely, that is, less likely than not, that the tinnitus was caused or aggravated by active duty.  
In October 2006 VA examination, the audiometric testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
35
50
		LEFT
15
20
20
45
65

The Veteran had speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.  The Veteran reported having hearing within normal limits when he entered service, but that his hearing would decrease after exposure to loud noises in service.  His history of noise exposure included gunfire and helicopter jet engines in service, working as a truck driver after service, and hunting (which occurred years ago).  He did not notice hearing loss while in service.  The diagnosis was bilateral moderately severe to severe high frequency sensorineural hearing loss.  The Veteran also complained of tinnitus, which began in service, and described it as constant and a high-pitched sound.  A VA otolaryngologist concluded that by history, the Veteran did have acoustic trauma, but the pattern of hearing loss was not the usual pattern seen with cannon fire.  It is with reasonable certainty that he has a combination of hearing loss related to cochlear damage that could have occurred following service, since there was no hearing loss subjectively present during the time of service."
 
In March 2007, another VA physician concluded that it was more likely than not that the Veteran's hearing loss and tinnitus was not due to any damage from cannon fire or any other weapon firing while he was in service.

In May 2007, the Veteran submitted a statement that based upon his comments when the Veteran entered the examination room, the October 2006 VA otolaryngologist had prejudged his claims before interviewing and examining the Veteran.  

Also in May 2007, a physician treating the Veteran for other medical conditions noted that the Veteran had a history of chronic ear problems and worked as a gunner on ships. The physician concluded the Veteran suffered a lot of ear damage doing that service without earplugs.  

In August 2007, a third VA examiner concluded that the Veteran's hearing loss was not due to service noise exposure as hearing loss occurs at the time of exposure and does not develop subsequently.  The Veteran's hearing acuity, as measured by puretone thresholds, was:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
29
39
45
		LEFT
10
10
15
45
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  The Veteran related that, to the best of his knowledge, his hearing was within normal limits when he entered service.  He did not report hearing loss in service, and could not remember when he first noticed hearing loss.  His history of noise exposure included in service work as a deck man aboard Navy ships, post-service work as a truck driver, and hunting in the past.  
The VA examiner diagnosed moderate high frequency sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.  The Veteran also complained of constant, high-pitched whining in both ears that was worse in the left.  This was determined to be mild to moderate tinnitus.  The examiner noted that the Veteran did not complain of tinnitus in service, but a 1999 report indicated he first complained of tinnitus in approximately 1989.

The VA examiner noted hearing loss due to noise exposure occurs at the time of the noise exposure and not subsequently.  There is no notation in the service treatment records indicating that he reported hearing loss and tinnitus to military medical personnel during active duty.  In addition, the Veteran did not report that he noticed any hearing loss while on active duty.  For these reasons, the examiner concluded it is less likely than not that active duty noise exposure caused his current hearing loss. 

In September 2009, the Veteran's hearing acuity was evaluated with puretone thresholds, in decibels of :




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
Not recorded
60
		LEFT
20
25
30
Not recorded
65

A private ENT physician, Dr. C. Mawn, diagnosed the Veteran as having mild to moderate sensorineural hearing loss consistent with noise exposure including some hearing loss from his work on ships.  The Veteran gave a history of ringing in both ears with hearing loss since 1962 when he was in the Navy and in close range to gun fire.

In December 2010, the Veteran was afforded  a VA examination.  He stated that his hearing was normal upon entrance and the first time he noticed hearing loss was approximately 1962, which the examiner noted contradicted earlier reports.  His exposure to the 5 inch guns lasted for 3 months while in training.  The Veteran initially stated his tinnitus also began in 1962, but later stated it began in the early 1980s.  The examiner considered his long history as a truck driver a significant history of noise exposure.

Testing, in decibels, demonstrated the puretone thresholds were:









HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
55
70
		LEFT
20
25
35
65
80

The speech discrimination scores were 48 percent for the right ear and 56 percent for the left ear.

The VA examiner noted that the Veteran had a limited noise exposure (3 months) in service and a 26 year history of work as a truck driver with significant noise exposure.  Further, in earlier history reports, the Veteran stated his hearing loss and tinnitus began in the 1980s while at this examination, he stated it began in 1962.  In the opinion of the examiner, the civilian noise exposure, more likely than not, caused the Veteran's current hearing loss and tinnitus.

The Veteran's service representative has submitted a November 2009 summary of an article which acknowledges the prevailing view that permanent hearing loss occurs at the time of exposure only if there is no recovery of auditory function.  Their studies, however, indicated that moderate noise-induced damage has progressive consequences that are considerably more widespread than the hearing loss revealed by conventional threshold testing.  This damage could add to the difficulty in hearing in noisy environments and could contribute to tinnitus.

In March 2012, an ENT physician from Blue Ridge ENT stated that as likely as not, the Veteran's sensorineural hearing loss is related to the Veteran's noise exposure in service.  The same report, however, noted that the Veteran's problem was aggravated by impacted ear wax and symptoms were associated with the wax impaction.  The Veteran also stated he seemed to be hearing well.  Testing at that time demonstrated:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
55
60
		LEFT
25
20
30
65
70

The speech discrimination scores were reported as 28 percent for each ear but it was not indicated whether Blue Ridge ENT performed the Maryland CNC test.

In January 2014, Dr. J. Hengerer concluded the Veteran's hearing loss was the result of noise exposure from the military since there has been no significant noise exposure since separation.  He stated that he had reviewed the Veteran's service treatment records.  The puretone threshold hearing test had the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
65
		LEFT
15
20
30
65
65


In December 2014, the Veteran was provided a VA examination.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
50
60
		LEFT
15
20
35
60
65

The VA examiner concluded, even after considering the Veteran's evidence of noise exposure to 5 inch guns and helicopters it was less likely than not that the Veteran's hearing loss in either ear was caused by or the result of service.  The examiner also stated that the opinion was not based solely upon the absence of hearing loss in service.  Hearing loss and tinnitus are not presumptive conditions of noise exposure.  That is to say that not everyone who is exposed to noise will have a resulting hearing loss or resulting tinnitus.  Citing medical literature, the VA expert noted resulting noise induced hearing loss is dependent on individuals' susceptibility to noise.  Therefore, nexus cannot be established based on exposure alone.  

Further, the first post-service hearing test of record in 1993 more than 28 years after separation revealed that the hearing loss was slight.  The Veteran's loss in 1993 was at a degree that could have been normally occurring because of age, hereditary, or other normally occurring causes. 

The examiner also noted the Veteran's inconsistencies regarding hearing loss.  The Veteran now reports onset in 1962.  It has been documented in past reports that he could not recall the time of onset with the exception of relating the onset of tinnitus to approximately 1989.  

The pattern or configuration of the Veteran's current hearing loss is likely a combination of many factors to include age, hereditary factors, lifestyle, and possibly post service noise exposure.  The VA examiner also noted that the Institute of Medicine in 2006 considered the issue of delayed hearing loss in humans.  There is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The Institute panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.

As to the medical literature submitted by the Veteran's service representative, it did not study delayed hearing loss in humans but looked at delayed anatomical changes in mice that may occur in the auditory system after noise exposure.  It did not overturn the conclusions of the Institute of Medicine.  Temporary threshold changes may indicate noise injury, and in light of the study, may indicate progressive neuropathy.  Nevertheless, the article did not state that animals suffered delayed-onset hearing loss or tinnitus.  Disability is result of permanent impairment. In this case, there was no evidence of permanent hearing loss or tinnitus occurring during the Veteran's active duty.  This is not to say that an individual's hearing loss cannot begin or progress, through the years.  In fact, for most people, hearing loss does very often progress through the years because of many factors to include age, hereditary factors, disease, lifestyle, and post service noise exposure.  Concluding that hearing loss due to noise occurs at the time of the exposure and not subsequently does not preclude the possibility of hearing loss developing at a later date due to these other factors. 

As to the Veteran's tinnitus, the examiner concluded it is less likely as not that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements of noise exposure to 5 inch guns and helicopter noise without hearing protection during active duty, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Likewise, it is less likely as not that the tinnitus was caused by active duty noise exposure. 

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

Based upon the above facts, private treatment records in August 1993 demonstrated the Veteran had a hearing loss disability for VA purposes in the left ear at 4,000 Hz.  By January 2005, he also had a right ear hearing loss disability.  See 38 C.F.R. § 3.385.  All medical records since August 1993 indicate the Veteran has tinnitus.  The Board thus notes that there is no dispute the Veteran currently has a hearing loss in each ear and he has tinnitus.  To establish service connection, however, the Veteran must show by competent evidence a nexus between that hearing loss and tinnitus and service.

The Board recognizes that the Veteran's evidence includes his opinions as to when his hearing loss and tinnitus disabilities began or what caused them.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of hearing loss, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, audiometric testing, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of bilateral hearing loss and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

After a review of the evidence, the Board finds that the Veteran did not have bilateral ear hearing loss in service, or chronic symptoms of hearing loss in service. The Veteran's service treatment records do not show he was treated or diagnosed with hearing loss during service.  Although the Veteran claimed hearing loss at separation, that was his lay opinion that he had a hearing loss.  As discussed above, the Veteran's lay opinion that he had hearing loss by the time he left service or its cause is not competent evidence that the Board can consider.  Furthermore, he has been inconsistent as to when his hearing loss and tinnitus began.  While at times, particularly since he filed his current claim, he states the onset began in 1962, while at other times, notably before the current claim, he has reported that he cannot remember when he first noticed hearing loss or placed the onset to the early 1980s.  Therefore, on the basis of the service treatment records and the other evidence, in the absence of any clinical finding or diagnosis, a bilateral hearing loss is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for a right ear hearing loss if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, sensorineural hearing loss is a chronic disease listed in 38 C.F.R. § 3.309.  Therefore, if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).

In this instance, there are no in- service treatment records of the Veteran for hearing loss.  Moreover, the evidence does not establish continuity of hearing loss since service. Instead, the evidence establishes an onset of symptoms and disability well after service. The available evidence demonstrates the first time he sought treatment was 1993 when he sought treatment with Dr. Feinerman.  As discussed more thoroughly below, the Veteran is not credible in asserting that he notice symptoms of hearing loss and/or tinnitus in 1962.  Instead, the evidence establishes an onset of symptoms and disability well after service.  Even by the Veteran's statements, he admits the earliest he sought treatment for hearing loss or tinnitus was in the early 1980s, which is approximately 20 years after service.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Board finds that the lapse of time from separation in July 1964 to the first notation of complaints or treatment of hearing loss in August 1993 more probative than the Veteran statements and weighs against the Veteran's assertions of continuous symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury or a hearing loss by audiological test in or shortly after separation is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in- service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him problems of hearing in or since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for almost 30 years following separation.  Furthermore, as noted, the VA examiner in December 2014 determined that the picture of the Veteran's hearing loss pattern or configuration is likely a combination of many factors to include age, hereditary factors, lifestyle, and possibly post service noise exposure and is not likely consistent with noise induced hearing loss that occurred while he was in service.

For this reason, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) . The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of his hearing loss, he is not as credible as the documented medical evidence that establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of onset in service and continuity of symptoms since service. 

The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  Hearing loss is first noted in 1993 and well beyond the one-year presumptive period for manifestation of degenerative as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The Board does not dispute that the Veteran was exposed to acoustic trauma in service.  The question is whether there is competent and credible medical evidence linking the Veteran's hearing loss to service. The Board finds the only competent and credible medical evidence before the Board that relates directly to a connection to between the current disorder and service are the opinions of the VA examiners and the private physicians who have evaluated the Veteran's hearing.  All are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has placed less probative value upon the opinions of the private physicians.  While the evidence of noise exposure is in dispute, as noted, the Board finds the Veteran's history of contemporaneous onset of symptoms not credible.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board, in considering the Veteran's inconsistencies, places more probative value on the earlier statements by the Veteran that he either could not recall when his symptoms began or that they began in the early 1980s, well after separation.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board also recognizes that it remanded the Veteran's claims in August 2014 because the prior VA opinions were inadequate because they relied solely on the lack of hearing loss documented in service treatment records or did not explain why the Veteran's current hearing loss could be gradual or the result of a delayed onset.  Therefore, these opinions are not as probative to the Veteran's claim as the opinions discussed below.  The Board does note that these opinions appear to rely upon some of the same facts and propositions that is also relied upon by the December 2014 VA examiner.  Thus, the opinions of the prior VA examiners do have slight probative value to the extent they are consistent with the December 2014 VA medical opinions.
The Board finds the unfavorable medical opinion of the December 2014 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of noise exposure in service and does not dispute the type and extent of noise exposure by the Veteran.  The examiner also did not base the opinion solely upon the absence of hearing loss in service.  Instead, citing medical literature, there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Based on medicine's current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Instead, the pattern or configuration of the Veteran's current hearing loss is likely a combination of many factors to include age, hereditary factors, lifestyle, and possibly post service noise exposure.  Further, when first documented after service, the Veteran's hearing loss was at a degree that could have been normally occurring because of age, hereditary, or other normally occurring causes.  Therefore, the pattern or configuration of the Veteran's current hearing loss is likely a combination of many factors to include age, hereditary factors, lifestyle, and possibly post service noise exposure.  

The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Being based on a complete review of the record, these opinions also take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the December 2014 VA examiner as persuasive evidence against the claim for service connection for a left ear hearing loss.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current ear hearing loss or the relationship to service, which opposes, rather than supports, the claim.

The Board is aware that the Veteran asserts that all VA examinations are inaccurate and contain information that the Veteran states he never reported or the opposite from what he actually said.  As discussed above, the Board has already assigned only slight probative values to most of the VA examinations and places the most probative value on the December 2014 VA examination.  In any event, examination of the documents does not reveal any irregularities and the VA personnel also prepared the document in the course of performing their duties.  The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Board may presume that VA staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Other than his statements, the Veteran has presented no evidence, objective, witnesses, or otherwise, to rebut the presumption of regularity that the medical staff examining the Veteran did not follow regulations and procedures by not recording his answers or recording incorrect information.  The Board finds that the presumption that the VA examiners adhered to regulations and procedures in preparing their reports is not rebutted.

Accordingly, the weight of the medical evidence is against an association or link between the bilateral hearing loss and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

As to tinnitus, as previously stated the Veteran is competent to describe symptoms of tinnitus, and the Veteran's statements concerning continuity, if credible, are ultimately competent evidence, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence is potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including the lay evidence).  Furthermore, tinnitus is a condition, under case law , where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374   (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent- "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board finds that the Veteran is competent to describe ringing in his ears.  Thus, the evidence establishes that the Veteran currently has tinnitus.  The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran has stated he first started noticing tinnitus in service.  A veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board, as noted above, however, has found the Veteran's statements not credible as to the onset of his disabilities, both hearing loss and tinnitus.  He has given a prior history of tinnitus inconsistent with his statements submitted in this claim.  In earlier histories, he has stated the onset of tinnitus was in the 1980s.  In this case, to the extent that the Veteran asserts continuity, the Veteran is not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Accordingly, in describing tinnitus in service and since service, the Veteran's lay statements are insufficient to establish service connection for tinnitus on the basis of continuity.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  For the above reasons, the Veteran's statements and testimony are not credible on the material issue of fact, the onset and continuity of tinnitus, and the statements and testimony have no probative value and are assigned no weight.  Furthermore, the Board notes that, as discussed above, the record is negative for a credible medical opinion finding a relationship between the Veteran's current disability and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein)..  

In the absence of proof of the current tinnitus is related to service, there can be no valid claim for service connection.  As the preponderance of the evidence is against the claim of service connection for tinnitus, the benefit- of- the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).









ORDER

Entitlement to service connection for bilateral hearing loss is denied.

 Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


